LUMPKIN, Judge,
concurs in result.
¶ 1 I concur, based on stare decisis, in the discussion dealing with ineffective assistance of counsel. See Walker v. State, 933 P.2d 327, 341-344 (Okl.Cr.1997) (Lumpkin, J.: Concur in Results).
¶ 2 I have reviewed Petitioner’s application, together with the argument and authority provided. In accordance with the criteria set out in Braun v. State, 937 P.2d 505, 511-514 (Okl.Cr.1997), I concur with the Court’s decision that counsel’s performance was not deficient and the underlying substantive claims sought to be raised by petitioner are procedurally barred.
¶3 In addition, it should be noted the criteria set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), for evaluating effectiveness of counsel has been further explained in Lockhart v. Fretwell, 506 U.S. 364, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993). Applying the Lockhart standard, the record is void of any evidence the trial was rendered unfair and the verdict rendered suspect or unreliable.
¶ 4 I continue to question the viability of issues in post-conviction applications when direct appeal counsel has raised those same category of issues in the direct appeal, i.e. ineffective assistance of trial counsel, absent a showing the matters raised are outside the record on appeal and were not available to direct appeal counsel through the exercise of reasonable diligence. That post-conviction counsel raises the same claims in a different posture than that raised on direct appeal is not grounds for reasserting the claims under the guise of ineffective assistance of appellate counsel. The doctrine of res judicata does not allow the subdividing of an issue as a vehicle to relitigate it at a different stage of the appellate process. Direct appeal counsel competently raised the issues of prosecutorial misconduct and ineffective assistance of trial counsel on direct appeal. Just because post-conviction counsel has the benefit of reviewing appellate counsel’s brief on direct appeal, and with the benefit of hindsight, envisions a new method of presenting the arguments is not a legal basis for disregard of the procedural bar. In other words, “post-conviction review does not afford defendants the opportunity to reassert claims in hopes that further argument alone may change the outcome in different proceedings.” Trice v. State, 912 P.2d 349, 353 (Okla.Cr.1996). See also Hooks v. State, 902 P.2d 1120, 1124 (OM.Cr.1995); Fowler v. State, 896 P.2d 566, 570 (OM.Cr.1995).
¶ 5 In this case, the claims of prosecutorial misconduct and ineffective assistance of trial counsel, as raised on direct appeal, contained relevant legal arguments supported by pertinent facts and legal authority. This was sufficient to enable the Court to consider the issues. That appellate counsel was not successful in those challenges is not grounds for a finding of ineffectiveness. As appellate counsel’s challenges to the prosecutor’s misconduct and trial counsel’s effectiveness were not deficient, further argument on post-conviction would not render the issue meritorious. Id. Absent the showing of some objective factor, external to the defense, which impeded direct appeal counsel’s ability to raise the issue, we should not entertain attempts to parse the claim. See Murray v. Carrier, 477 U.S. 478, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986).